Citation Nr: 1519764	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-35 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left eye disability, to include blindness.

2.  Entitlement to service connection for psychiatric disability, to include as secondary to left eye blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1971 to March 1973, and from December 1974 to January 1976.  This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The claims on appeal were remanded by the Board in March 2014.  In the interest of brevity, the Board refers the reader to the Introduction section of the March 2014 remand for an explanation as to the procedural history of the left eye claim.

The Board has recharacterized the Veteran's claims for service connection for posttraumatic stress disorder, anxiety disorder and depressive disorder as a single claim for service connection for psychiatric disability in general.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record before the Board consists of electronic records within the Veterans Benefits Management System (VBMS).


REMAND

The Board finds that further development is required before the claims of entitlement to service connection for left eye blindness and a psychiatric disability secondary to left eye blindness are adjudicated. 

The Veteran contends that he entered active service without left eye problems, but that during basic training, he experienced swelling and received penicillin injections for an infection.  He contends that this was the start of his left eye disability which ultimately led to blindness.

The report of the Veteran's September 1971 enlistment examination shows that he was found to have 20/20 vision in the right eye and 20/40 vision in the left eye.  The Veteran reported no history of eye trouble on his September 1971 Report of Medical History.  In January 1972, the Veteran was treated at the Optometry Clinic at Ireland Army Hospital at Fort Knox, Kentucky.  At that time, the clinician indicated that the Veteran's history included an automobile accident three years prior with an injured periorbital integument which led to decreased visual acuity.  Uncorrected vision at that time was 20/50 in the left eye.  On a January 1973 Report of Medical History, however, the Veteran did indicate a history of eye trouble.  The examining physician did not make any notes related to this reported history, although the examination revealed that the Veteran then had 20/20 vision in the right eye, with 20/200 vision in the left eye.  The left eye vision was correctable to 20/20.  On entrance into his second period of service left eye vision was 20/70 and on separation in January 1976 it was 20/80.  

The Veteran contends that his left eye problems began in service at the time of the treatment at Fort Knox and that he has had increasing disability ever since.  He contends that he did not injure his eye in a motor vehicle accident three years prior to service.  See February 2009 Veteran statement.  This is consistent with the Veteran's report on enlistment in September 1971 that he had no history of eye trouble, as well as the finding of no abnormality of the eye, with the exception of 20/40 vision.

Following service, in April 1984, a private eye doctor's report found within the Veteran's Social Security Administration file shows that the Veteran at that time had a history of "not being able to see good" and by that time his left eye vision was counting fingers at two feet.  In May 1995, another private eye doctor submitted a statement noting the Veteran's diagnosis as optic atrophy of the left eye resulting in hand motion visual acuity.  In August 2000, the same doctor submitted a statement noting that the Veteran's left eye legal blindness due to optic atrophy was already present at the time of his initial visit with this doctor in March 1995.  In June and September 2007, two of the Veteran's childhood friends submitted statements recalling that the Veteran had no issues with vision prior to active service and that he returned from service with government issued glasses.

In March 2008, the Veteran underwent a VA examination of his left eye.  The VA examiner accurately reported the findings related to vision in the left eye in both periods of the Veteran's active service, as well as the Veteran's reported history of swelling during basic training with a decrease in vision thereafter.  Following physical examination, the examiner concluded that the Veteran has opthalmic artery occlusion in the left eye and opined that this is more likely than not the cause of his severe vision impairment.  The examiner went on to conclude that all visual acuities within the Veteran's service treatment records were significantly better than the visual acuity expected after an opthalmic artery occlusion, "which is more likely to have occurred in the 1990's" and resulted in significant and immediate near total vision loss in the left eye.  The examiner also stated that military service did not likely contribute to the severe vision impairment caused by the opthalmic artery occlusion.

Aside from the assessment of the current severity of the Veteran's left eye disability, the March 2008 VA examiner's opinion is wholly inadequate in that it is markedly inconsistent with the historic record.  The examiner undoubtedly failed to review the Veteran's medical history.  In particular, the examiner stated that the Veteran's blindness was an immediate consequence of the Veteran's opthalmic artery occlusion, "which is more than likely to have occurred in the 1990s."  The examiner provided no rationale for this opinion.  Further, as noted above, April 1984 records show that the Veteran's left eye vision was counting fingers at two feet, so the VA examiner's opinion is inconsistent with the Veteran's medical history as evidenced in the record.  The examiner also failed to discuss the relevance of the Veteran's worsening visual acuity during his period of active service.  For these reasons, the Board finds the VA examiner's opinion to be inadequate.  This matter will be remanded in order to afford the Veteran a new VA examination in light of the inadequacy and the passage of time since the March 2008 examination.

Moreover, the March 2014 Board remand instructed the originating agency to assist the Veteran in obtaining records from a "Dr. Roberts," the physician the Board indicated was identified in a May 2008 VA Form 21-4142 (authorization), to include obtaining a new authorization, if necessary.  Following the Board's remand, the Appeals Management Center (AMC) sent the Veteran a letter in March 2014 asking for a new authorization for records from "Dr. Roberts."  The Veteran responded in April 2014 by circling the name "Dr. Roberts" on the AMC's letters and writing in "Do Not Know."  The Veteran also stated in a narrative portion of a VA Form 21-4142 that he does not know of a Dr. Roberts.  A review of the record at this time reveals that identification of the physician by the Board and the AMC was erroneous.  The May 2008 authorization identifies a Dr. Richards in Columbus, Ohio, not Dr. Roberts.  On remand, the RO or the AMC should request a new authorization from the Veteran for the physician noted in the May 2008 VA Form 21-4142.

Finally, the Veteran is also claiming that service connection is warranted for a psychiatric disorder, which he claims is due to his left eye blindness.  Therefore, the psychiatric disorder claim is inextricably intertwined with the issue of entitlement to service connection for a left eye disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, the claim for service connection for a psychiatric disorder is remanded along with the left eye claim.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all outstanding VA and private medical records pertaining to post-service treatment of the Veteran's left eye blindness, as well as any psychiatric disorder.  The records sought should include those of Dr. Richards, identified in the May 2008 VA Form 21-4142.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination by an ophthalmologist to determine the nature and etiology of all acquired left eye disorders present during the period of the claim.  

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based on review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired left eye disorder present during the period of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated in service or is etiologically related to active service.  The physician must consider the change in visual acuity during the Veteran's active service, as well as the April 1984 indication of left eye vision limited to counting fingers at two feet.  

For purposes of the opinions, the examiner should assume that the Veteran is credible.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion(s), he or she should fully explain why he or she is unable to do so.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues of entitlement to service connection for a left eye disability, to include left eye blindness, and entitlement to service connection for a psychiatric disability, including as secondary to left eye blindness.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




